Citation Nr: 1200602	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-05 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial increased disability rating for major depression with anxiety disorder, rated as 30 percent disabling from January 1, 2006, to February 6, 2007, 50 percent disabling from February 7, 2007, to March 25, 2008, and 70 percent disabling from March 26, 2008, to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1985 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a January 2009 rating decision, the disability rating for the Veteran's service-connected depression was increased by the RO from 30 percent disabling to 50 percent disabling from February 7, 2007, and 70 percent disabling from March 26, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  

 
FINDING OF FACT

The evidence of record indicates that the Veteran's depression disability has resulted in occupational and social impairment with deficiencies in most areas from the effective date of service connection, January 1, 2006, to the present. 


CONCLUSION OF LAW

The criteria for an initial 70 percent evaluation for depression, with anxiety disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in May 2006, June 2006, September 2007, November 2007, and May 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim.  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  VA satisfied the notice requirements under Dingess by the September 2007 letter, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Moreover, as to the issue of a higher initial disability rating for the now service-connected depression disability, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided an appropriate VA medical examination with respect to his claim.  In addition, the VA examination is adequate for evaluation purposes because the examiner either reviewed the claims file or were otherwise 'informed of the relevant facts,' including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  There is no indication of any additional, relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. Ap. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218, F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.




Factual Background

The Veteran essentially claims that his service-connected depression disorder is more severe than what is reflected by the previously assigned disability rating.  For historical purposes, the Veteran was granted service connection for major depression with anxiety disorder by way of the August 2006 rating decision.  The RO assigned an initial 30 percent disability rating effective from January 1, 2006, the first day following his separation from active duty service.  By way of the January 2009 rating decision, his disability rating was increased, with a 50 percent rating assigned from February 7, 2007 to March 25, 2008, and a 70 percent rating assigned from March 26, 2008.  

In the present case, the Veteran's service-connected depression is currently rated pursuant to the criteria set forth in Diagnostic Code 9434.  Under this diagnostic code, a 50 percent disability rating is warranted when occupational and social impairment is found with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).   

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994. 

Turning to the merits of the claim, the Veteran's service treatment records show treatment for his psychiatric symptomatology.  The April 2005 retirement report of medical examination shows that he was previously diagnosed with depression with a panic/anxiety disorder.  Overall, these records show that his psychiatric disorder was manifested by the following:  hypersomnia; sleep impairments; depression; worry; anxiety; suspiciousness; paranoid thoughts; and avoidance behaviors.  

In June 2006, the Veteran underwent a VA QTC psychiatric examination.  He reported experiencing psychiatric symptomatology to include the following:  a history of trouble sleeping; depression; tiredness; lack of motivation; and anxiety.  He indicated that he experienced these symptoms constantly and that the total effect of his symptoms on his daily functioning was fair.  The examiner noted that the Veteran was undergoing treatment for his disability, to include psychotherapy and the use of prescription medication, with a poor response.  He noted that the Veteran required continuous treatment to control his condition because of continued problems with anxiety and depression.  The Veteran reported that he had worked for the previous two months as a security guard; he reported having an good/okay relationship with his supervisor and a poor relationship with his coworkers.  He stated that he did not like to work with others, but that he had not lost any time from work.  The Veteran also reported that he had no friends and that he spent most of his time in his room.    

The mental status examination revealed that the Veteran presented with appropriate appearance, hygiene, and behavior.  His affect and mood were abnormal; he presented with a depressed mood, which was near-continuous and affected his ability to function independently.  His communication, speech, and concentration were within normal limits.  The Veteran did not have panic attacks.  The examination was negative for evidence or a history of suspiciousness, delusions, hallucinations, or obsessional rituals.  His thought processes were appropriate and his judgment and abstract thinking were not impaired.  The Veteran's memory was mildly impaired, as he forgot names, directions, and recent events.  He expressed passive thoughts of death but did not have any homicidal ideations.  The Veteran reported that he couldn't live alone, but also stated that he did not want to associate with others.  The examiner described the Veteran as passively cooperative during the examination.  

Following the examination, he was diagnosed with major depression and an anxiety disorder.  His GAF score was 65.  The examiner concluded that the Veteran occasionally had some interference in performing activities of daily living because of his depressive feelings and tiredness.  He also determined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because of his depression.  The Veteran had no difficulty understanding commands and did not appear to pose a threat of persistent danger or injury to himself or others.

Private treatment records dated from April 2006 to November 2006 show treatment for his psychiatric symptomatology.  Overall these records show that his psychiatric disorder was manifested by the following:  depression; severe mood swings; withdrawal; anxiety attacks, at times daily; sleep difficulty; memory loss; irritability; difficulty adjusting to change in routines; decreased energy; easy startle response; excessive worry; and difficulty concentrating.  These records are negative for evidence of inappropriate appearance, speech impairments, suicidal or homicidal ideations, or hallucinations.  In July 2006, he reported having racing thoughts, and an inability to sit still, concentrate, remember "anything," or stay organized.  He demonstrated rocking back and forth behavior and reported a history of attention problems.  Private treatment records dated in June and August of 2006 reveal GAF scores of 48.  In August 2006, he reported feeling less depressed and was noted to have some improve in his depression and anxiety.  His case was closed in November 2006 due to his failure to return to treatment.  

Associated with the claims file are treatment records from a military medical facility dated in February 2007 showing that the Veteran sought emergency treatment after experiencing suicidal ideations.  He reported fears that his co-workers were out to get him and that he may slap one of them if they did not stop bothering him.  The Veteran stated that he did not leave his house often and that he believed that most people were out to get him.  He was unable to report a coherent reason why he felt this way.  He denied any homicidal ideations.  The Veteran reported having panic attacks at least twice a day, along with continual agitation and nervousness daily.  He stated that he was easily overwhelmed and overcome by anxiety when confronted with the slightest delay of inconvenience.  The Veteran denied any obsessions, compulsions, generalized anxiety disorder, or specific compulsions.  The Veteran reported experiencing depression most days and sporadic sleep.  Additional symptoms were noted to include decreased concentrations, feelings of worthlessness, and memory impairments.  The examiner noted that the Veteran's fears of persecution bordered on delusional.  

The associated clinical examination revealed that the Veteran's speech was normal.  His behavior demonstrated psychomotor agitation; his attitude was guarded; and his mood was frustrated, dysphoric, fearful, anxious, irritable, and angry.  The Veteran's affect was labile and tearful.  He demonstrated a decrease in his ability to concentrate.  The examination also revealed possible paranoid delusions.  His grooming, attitude, and level of consciousness were normal.  No disorientation or memory impairments, or thought disorders were observed.  The Veteran was diagnosed with an anxiety disorder, rule of major depressive disorder, and rule out delusion disorder.  The examiner stated that the Veteran's anxiety symptoms were significant to the point of making a differential diagnosis of other comorbid disorders difficult without further examination.  

In March 2007, the Veteran underwent a private psychiatric evaluation, at which time he reported a history of depression.  He stated that he was separated from his wife due to his inability to function due to his depression.  He stated that he lived with his brother because he was unable to pay his bills or keep house for himself.  The Veteran stated that the month prior he felt very depressed and that he took an overdose of medication; he was unsure of whether or not he was trying to kill himself.  He stated that he sought in-patient treatment the next day, but that he left treatment after one day.  The mental status examination revealed that the Veteran was adequate with his grooming and hygiene.  He presented with psychomotor restlessness and repeated certain phrases frequently.  There was no evidence of delusions and his thought form was linear and goal directed.  The Veteran denied experiencing any hallucinations.  His mood was depressed and hopeless and his affect was dysphoric and somewhat agitated.  His insight was adequate; his judgment was intact; and his concentration was poor.  The Veteran's GAF score was 40.  The examiner concluded that the Veteran needed to be off work due to the severity of his depression, his poor concentration, and his disabling anxiety.

The Veteran also underwent a VA psychiatric consultation in March 2007, at which time he reported improvement with his depression.  He continued to have problems with anxiety and believed that his job was contributing to this anxiety.  The Veteran reported that he lived with his brother and his brother's family, and that he got along with these family members.  The mental status examination showed that the Veteran was appropriate in his appearance and behavior.  His speech was normal in rate and volume.  He reported that he was "in a terrible mood, all the time," and his affect was dysthymic.  His thought processes were linear and goal direction and there were no reports of suicidal ideations on that particular day.  There were no apparent deficits in his memory and his insight and judgment were both fair.  The examiner recommended that the Veteran continued with the use of psychotropic medications to treat his symptoms.  

The Veteran submitted a June 2007 letter from his treating licensed psychologist, M.C.S., E.D., in which the psychologist reported that the Veteran had received on-going psychotherapy since March 2007.  He reported that the Veteran's level of functioning was significantly impaired due to his depression and social anxiety symptoms.  Reportedly, the Veteran had become increasing withdrawn from others over the previous several years.  The psychologist stated that with the exception of doctor appointments and work, the Veteran avoided most all other social contact.  He stated that the Veteran's anxiety and depression  had compromised his ability to concentrate, sustain activity, and complete tasks on the job.  The psychologist essentially stated that despite the Veteran's desire to meet treatment goals, his progress had been very modest.

In a statement submitted in August 2007, the Veteran's brother described his observations regarding the Veteran's depression disability.  He reported that the Veteran lived with him and his family, as he believed that the Veteran could not live on his own.  His brother stated that the Veteran had no friends and that he had a hard time making and keeping friends.  The Veteran reported did not do much, and primarily stayed in his room.  He reported that the Veteran had problems paying his bills and communicating with local utility companies without becoming upset or disturbed by the conversations.  The Veteran also got lost and needed assistance with daily living.  His brother reported that he ensured that the Veteran attended his doctor's appointments, that his bills were paid, and that he had food.  He stated that the Veteran's symptoms had worsened over the previous few months.  

VA treatment records associated with the claims file show continued manifestations of the Veteran's psychiatric symptoms.  A March 2008 treatment record includes his report that he was contemplated seeking in patient treatment because he felt as if he was having a "nervous breakdown."  He stated that he quit his job two weeks prior and expressed fear about going to work.  On the mental status examination, he described his mood as very depressed, very anxious, and lost; his judgment and insight were fair and there was no evidence of suicidal/homicidal ideations, hallucinations, or memory problems.  A May 2008 mental status examination was negative for deficits in appearance, speech, thought processes, thought content, and memory.  The Veteran's affect was flat and he demonstrated fair insight and judgment.  The examiner noted that the Veteran's last reported GAF score, from February 2007, was 45. 

In February 2008, the Veteran sought emergency treatment a military medical facility due to his depression and panic attacks.  He reported feeling as if his life was out of control and that he thought about quitting his job.  The Veteran reported having poor memory, depression, and anxiety for the previous two to three years.  The mental status examination was negative for evidence of impairments in thought processes, thought content, or psychomotor behaviors.  There was no evidence of obsessions, paranoid ideations, psychosis or delusions.  

Additional private medical records show continued manifestations of the Veteran's psychiatric symptomatology.  A February 2008 private record shows that the Veteran denied having any suicidal or homicidal ideations.  In April 2008, the Veteran was noted to be disheveled and unkempt; he reported having spells of depression and that he was very forgetful.  The associated assessment revealed no impairments in speech or psychomotor behavior, thought processes or judgment; he demonstrated poor eye contact and fair insight.  The assessment was major depressive disorder, severe.

An additional April 2008 private treatment record documents his report of some improvement in his mood.  He still experienced a lot of anxiety, but felt less anxious around his house.  His memory was described as poor.  The Veteran continued to have panic attacks and stated that he had trouble dealing with money and people.  He also stated that driving made him anxious.  The associated assessment revealed that he was somewhat disheveled and presented with some psychomotor tension.  His affect was anxious, his judgment limited, and his insight was good.

In a May 2008 letter, licensed psychologist M.C.S., Ed.D. indicated that he continued to treat the Veteran for psychotherapy and provided further details regarding the severity of the Veteran's condition.  He reported that the Veteran's symptoms were consistent with major depression, recurrent moderate, a panic disorder with agoraphobia, and social anxiety.  The Veteran continued to use psychotropic medications to treat his symptoms.  According to the psychologist, the Veteran struggled for a number of months until he could no longer force himself to continue working, due to the severity of his anxiety and panic symptoms.  The Veteran had not been able to return to his job since February 2008.  The psychologist reported that the Veteran struggled to leave his house and that he was unable to attend his appointments a good portion of the time.  He stated that his appointments, shopping for food when he had no other choice, and occasionally spending time with his brother were the extent of the Veteran's time away from home.  In his professional opinion, the psychologist believed that the Veteran met the criteria for a 75 percent rating for his psychiatric disability.  

Analysis

Based on review of the foregoing, the Board finds that the evidence of record is probative of a depression disability picture that more nearly approximates the criteria for a 70 percent disability rating from January 1, 2006, the effective date of service connection, to the present.  Overall, the evidence dated throughout this time period shows that the Veteran's psychiatric disability has primarily been manifested by evidence of occupational and social impairments with deficiencies in most areas due to such symptoms as:  disturbances of mood and motivation; near-continuous depression; anxiety; nervousness; sleep disturbances; poor concentration; memory impairments; irritability; difficulty adapting to change or stressful situations; intermittent psychomotor agitation; suicidal ideations; intermittent paranoid thoughts; excessive worry; withdrawal; social isolation; and difficulty establishing or maintaining effective work and social relationships.  The medical and lay evidence of record essentially reflect his difficulty with adapting to change or stressful situations, his difficulty getting along with others, and his thoughts of physical violence, which is indicative of impaired impulse control and a difficulty adapting to stressful situations.  While the June 2006 VA QTC examiner concluded that the Veteran's depression occasionally interfered with his activities of daily living, subsequent lay and medical evidence indicate that the Veteran was socially isolative and that he required the assistance of his brother with the overall management of his life.  Throughout the period on appeal, the Veteran has essentially lived with his brother as he has been unable to manage paying his bills or maintain living on his own.  Other than his brother and his brother's family, the Veteran appears to have no friends and no support from other family members.  As reported in the June 2007 and May 2008 letters from the Veteran's private psychologist, the Veteran avoided most social contact due to his depression and anxiety.  Essentially, the evidence indicates an inability to establish and maintain effective relationships.

Similarly, the evidence of record supports a finding of occupational impairments to warrant the next-higher disability rating. The evidence of record shows that the Veteran had difficulty getting along with his coworkers and had feelings of suspiciousness and fears of prosecution regarding his work situations.  The March 2007 private psychiatric examination report documents the private examiner's recommendation that the Veteran stop working due to the severity of his psychiatric symptomatology.  In March 2008, the Veteran reported that he feared going to work and that he quit his job.  The Veteran's private treating psychologist also opined in the June 2007 and May 2008 letters that psychiatric symptomatology comprised his ability to complete tasks on the job, and that he eventually was no longer able to work due to the severity of his symptomatology.  Moreover, the Veteran's GAF scores have ranged from 40 to 65 during the pendency of this appeal, which is indicative of major to mild symptoms and impairments in social and occupational functioning. Given the Veteran's current symptomatology, and resolving all doubt in his favor, a 70 percent disability rating is warranted for the Veteran's service-connected psychiatric disability.

The Board further finds, however, that the preponderance of the evidence is against a finding that the Veteran's depression is productive of total occupational and social impairment due to such systems as outline in the diagnostic code.  The medical evidence affirmatively shows that he does not suffer from gross impairment in thought processes or communication, persistent delusions or hallucinations, exhibit grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  The medical evidence also reflects that he is not disoriented to time or place and does not have memory loss for names of close relatives, own occupation or own name.  As such, the criteria for a 100 schedular evaluation have not been met.

As noted above, the Board has considered the statements of the Veteran as to the extent of his depression.  The Veteran is certainly competent to report that his current symptomatology and to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 20, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Based upon the guidance of the Court in Fenderson, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms related to his depression have remained nearly constant throughout the period on appeal.  As such, staged higher ratings for his service-connected depression is not warranted.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability ratings assigned herein for the Veteran's depression contemplates the level of impairment reported by the Veteran, and there is no aspect of his disability that is not contemplated by the schedular criteria.  The Veteran has not described any exceptional or unusual features or symptoms of the disability.  Indeed, while a higher rating is available for the Veteran's depression disability, his symptomatology simply does not meet the criteria for a higher rating during the period currently on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).







ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating, and no higher, for depression is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


